ORDER
PER CURIAM.
W.R.H., a male born October 30, 1987, appeals the juvenile court order commit*347ting him to the Division of Youth Services (DYS). We affirm.
W.R.H. pled guilty to first-degree statutory sodomy for the offense of deviate sexual intercourse with his brother, a person less than fourteen years of age, in December of 1998, in violation of Section 566.062 RSMo 1994. Following a hearing on W.R.H.’s violations of the original court ordered supervision, the juvenile court committed W.R.H. to the custody of DYS pursuant to Section 219 .021.1 RSMo Cum. Supp.1998. W.R.H. appeals that order.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. No error of law appears. An extended opinion would have no prece-dential value. We affirm the judgment pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).